The opinion of the court was delivered by
Royce, J.
The first question presented by the report of the x’eferee is as to the admissibility as evidence of what transpired between the plaintiff and Hodsden and Buck at the time the receipt was executed and delivered.to the plaintiff. The benefit which the defendants claimed from the facts which that evidence *44tended to establish, was, to limit their liability to account, to the property described in the receipt which at that time belonged to Hodsden. In Spencer v. Williams et als. 2 Vt. 209, which was an action upon a receipt for property attached, it was held that it was not competent for the defendants to show that no such property as was described in the receipt was attached by the plaintiff, and that no such property was ever in his possession, or delivered by him to the defendants; and that has ever since been regarded as the settled rule upon the subject in this state. And the party giving such a receipt cannot, by parol evidence, reduce his liability below the value as named in the receipt. Parsons v. Strong, 13 Vt. 235. The receipt, then, being conclusive upon both of those questions, the evidence which was admitted by the referee, and upon which he found the facts in relation to the ownership and value of the property described in the receipt, should have been excluded. And we do not think that the legal effect of the receipt would be varied or controlled by the representations which were shown to have been made by the plaintiff to the defendants at the time- of its execution. They were not deceived or misled by them upon any matter of fact. It was only upon the question of the extent of their legal liability that they claim they wore influenced by them. There was no deceit or fraud in making them, and it does not appear that the plaintiff possessed any knowledge upon the subject superior to that possessed by the defendants. When the defendants executed the receipt, although they were induced to execute it by the legal opinion of the officer to whom they gave it, they rendered themselves liable to the same extent as if no such opinion had been given ; and upon all the facts found by the referee, the plaintiff is not equitably estopped from claiming the full benefit of the receipt as it was executed.
Judgment reversed, and judgment for plaintiff upon the report for $1,175.47 damages, and interest since the 5th of April, 1875, and for his costs.